UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number333-150483 Noble Medical Technologies, Inc. (Name of small business issuer in its charter) Delaware 20-0587718 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4430 Noble Avenue – Apartment 201 Sherman Oaks, CA 91403 (Address of Principal Executive Offices) 310-498-0778 (Issuer's Telephone Number, Including Area Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated FileroSmaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES x NO o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 4,188,000 shares of common stock, par value $.0001 per share, as of November 13, 2008. Transitional Small Business Disclosure Format (Check one). YES o NO x PART I – FINANCIAL INFORMATION Item 1. Financial Information NOBLE MEDICAL TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) September 30, 2008 and 2007 INDEX TO FINANCIAL STATEMENTS ContentsPage(s) Balance Sheets at September 30, 2008 ( Unaudited) and December 31, 2007 F-2 Statements of Operations for the Three Months Ended September 30, 2008 and for the Period from July 25, 2007 (Inception) through September 30, 2007 (Unaudited) F-3 Statements of Operations for the Nine Months Ended September 30, 2008, for the Period from July 25, 2007 (Inception) through September 30, 2007, and for the Period from July 25, 2007 (Inception) through September 30, 2008 (Unaudited) F-4 Statement of Stockholders’ Deficit for the Period from July 25, 2007 (Inception) through September 30, 2008 (Unaudited) F-5 Statement of Cash Flows for the Nine Months Ended September 30, 2008, for the Period from July 25, 2007 (Inception) through September 30, 2007, and for the Period from July 25, 2007 (Inception) through September 30, 2008 (Unaudited) F-6 Notes to the Financial Statements (Unaudited) F-7 to F-10 NOBLE MEDICAL TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS September 30, 2008 December 31, 2007 (Unaudited) ASSETS CURRENT ASSETS: Cash $371 $2,093 Total Current Assets 371 2,093 Total Assets $371 $2,093 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accrued expenses $11,000 $28,200 Total Current Liabilities 11,000 28,200 STOCKHOLDERS' DEFICIT: Preferred stock at $0.0001 par value: 1,000,000 shares authorized, none issued or outstanding - - Common stock at $0.0001 par value: 20,000,000 shares authorized, 4,188,000 and 4,008,000 shares issued and outstanding, respectively 419 401 Additional paid-in capital 46,581 1,599 Deficit accumulated during the development stage (57,629 ) (28,107 ) Total Stockholders' Deficit (10,629 ) (26,107 ) Total Liabilities and Stockholders' Deficit $371 $2,093 See accompanying notes to the financial statements. F-2 NOBLE MEDICAL TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) For the Period from For the Three Months July 25, 2007 Ended (Inception) through September 30, 2008 September 30, 2007 OPERATING EXPENSES: Professional fees $2,000 $- Total operating expenses 2,000 - LOSS BEFORE TAXES (2,000 ) - INCOME TAXES - - NET LOSS $(2,000 ) $- NET LOSS PER COMMON SHARE - BASIC AND DILUTED: $(0.00 ) $0.00 Weighted Common Shares Outstanding - basic and diluted 4,188,000 4,001,194 See accompanying notes to the financial statements. F-3 NOBLE MEDICAL TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) For the Period from For the Period from For the Nine Months July 25, 2007 July 25, 2007 Ended (Inception) through (Inception) through September 30, 2008 September 30, 2007 September 30, 2008 OPERATING EXPENSES: Professional fees $18,750 $- $46,850 General and administrative expenses 9,972 - 9,979 Total operating expenses 28,722 - 56,829 LOSS BEFORE TAXES (28,722 ) - (56,829 ) INCOME TAXES 800 - 800 NET LOSS $(29,522 ) $- $(57,629 ) NET LOSS PER COMMON SHARE - BASIC AND DILUTED: $(0.01 ) $0.00 $(0.01 ) Weighted Common Shares Outstanding - basic and diluted 4,146,321 4,001,194 4,094,171 See accompanying notes to the financial statements. F-4 NOBLE MEDICAL TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF STOCKHOLDERS' DEFICIT For the Period from July 25, 2007 (Inception) through September 30, 2008 (UNAUDITED) Common Stock, $0.001 Par Value Additional Deficit accumulated Total Number of Paid-in During the Stockholders' Shares Amount Capital Development Stage Deficit Balance, July 25, 2007 - $- $- $- $- Issuance of common stock tofounders 4,000,000 400 (400 ) - Issuance of common stock for cash 8,000 1 1,999 2,000 July through December 2007 at $0.25 per share Net loss (28,107 ) (28,107 ) Balance, December 31, 2007 4,008,000 401 1,599 (28,107 ) (26,107 ) Issuance of common stock for cash 180,000 18 44,982 45,000 January through April 17, 2008 at $0.25 per share Net loss (29,522 ) (29,522 ) Balance, September 30, 2008 4,188,000 $419 $46,581 $(57,629 ) $(10,629 ) See accompanying notes to the financial statements. F-5 NOBLE MEDICAL TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (UNAUDITED) For the Period from For the Period from For the Nine Months July 25, 2007 July 25, 2007 Ended (Inception) through (Inception) through September 30, 2008 September 30, 2007 September 30, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $(29,522 ) $- $(57,629 ) Adjustments to reconcile net loss to net cash used in operating activities Changes in operating assets and liabilities: Accrued expenses (17,200 ) - 11,000 NET CASH USED IN OPERATING ACTIVITIES (46,722 ) - (46,629 ) CASH FLOWS FROM FINANCING ACTIVITIES: Sale of common stock 45,000 - 47,000 NET CASH PROVIDED BY FINANCING ACTIVITIES 45,000 - 47,000 NET CHANGE IN CASH (1,722 ) - 371 Cash at beginning of period 2,093 - - Cash at end of period $371 $- $371 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $- $- $- Taxes paid $800 $- $800 See accompanying notes to the financial statements. F-6 NOBLE MEDICAL TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) Notes to the Financial Statements September 30, 2008 and 2007 (Unaudited) NOTE 1 - ORGANIZATION AND OPERATIONS Noble Medical Technologies, Inc. (a development stage company) (“Noble Medical” or the “Company”) was incorporated on July 25, 2007 under the laws of the State of Delaware.A substantial portion of the Company’s activities has involved developing a business plan and establishing contacts and visibility in the marketplace and the Company has not generated any revenue to date. The Company plans to engage in developing and marketing enhancements to electrocardiogram (“EKG”) equipment that will be directed towards medical technicians at hospitals and other locations where “EKG” equipment is used. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation The accompanying unaudited interim financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information, and with the rules and regulations of the United States Securities and Exchange Commission (“SEC”) to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The unaudited interim financial statements furnished reflect all adjustments (consisting of normal recurring accruals) which are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented.Interim results are not necessarily indicative of the results for the full year.These financial statements should be read in conjunction with the financial statements of the Company for the period from July 25, 2007 (inception) throughDecember 31, 2007 and notes thereto contained in the Company’s Registration Statement on Form S-1 as filed with the SEC on April 28, 2008, which was declared effective on May 6, 2008. Reclassification Certain amounts in the prior period financial statements have been reclassified to conform to the current period presentation.These reclassifications had no effect on reported losses. Development stage company The Company is a development stage company as defined by Statement of Financial Accounting Standards No. 7 “Accounting and Reporting by Development Stage Enterprises”(“SFAS No. 7”).The Company is still devoting substantially all of its efforts on establishing the business and its planned principal operations have not commenced.All losses accumulated since inception have been considered as part of the Company's development stage activities. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Due to the limited level of operations, the Company has not had to make material assumptions or estimates other than the assumption that the Company is a going concern. Cash equivalents The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. Fair value of financial instruments The fair value of a financial instrument is the amount at which the instrument could be exchanged in a current transaction between willing parties. The carrying amounts of financial assets and liabilities, such as cash andaccrued expenses, approximate their fair values because of the short maturity of these instruments and market rates of interest. F-7 Revenue recognition The Company follows the guidance of the Securities and Exchange Commission’s Staff Accounting Bulletin (“SAB”) No. 101 “Revenue Recognition” (“SAB No. 101”), as amended by SAB No. 104 (“SAB No. 104”) for revenue recognition.The Company will record revenue when persuasive evidence of an arrangement exists, product delivery has occurred and the title and risk of loss transfer to the buyer, the sales price to the customer is fixed or determinable, and collectability is reasonably assured. The Company will derive its revenue from sales contracts with customers with revenues being generated upon the shipment of goods.Persuasive evidence of an arrangement is demonstrated via invoice, product delivery is evidenced by warehouse shipping log as well as a signed bill of lading from the trucking company or third party carrier and title transfers upon shipment, based on free on board (“FOB”) factory; the sales price to the customer is fixed upon acceptance of the purchase order and there is no separate sales rebate, discount, or volume incentive. Net loss per common share Net loss per common share is computed pursuant to Statement of Financial Accounting Standards No. 128 “Earnings Per Share” (“SFAS No. 128”).Basic net loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period. Diluted net loss per share is computed by dividing net loss by the weighted average number of shares of common stock and potentially outstanding shares of common stock during each period. There were no potentially dilutive shares outstanding as of September 30, 2008 or 2007. Recently issued accounting pronouncements In June 2003, the Securities and Exchange Commission (“SEC”) adopted final rules under Section 404 of the Sarbanes-Oxley Act of 2002 (“Section 404”), as amended by SEC Release No. 33-8934 on June 26, 2008.Commencing with its annual report for the year ending December 31, 2009, the Company will be required to include a report of management on its internal control over financial reporting.
